DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a gas generator device with a separator in thermal contact with two compartments , classified in B01L1/00.
II. Claims 19-37, drawn to a gas generator device with an igniter interconnected with a compartment, classified in B01J7/00.
III Claims 38-46, drawn to a method of generating a product gas, classified in C07C4/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have a materially different design, are mutually exclusive and are not obvious variants. The invention of Group I requires a separator and two compartments and the invention of Group II requires an ignitor and a single compartment. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be performed by a materially different apparatus, i.e. one without two separated chambers. 
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case In this case the process can be performed by a materially different apparatus, i.e. one without an ignitor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The above noted inventions designated by Groups I-III have acquired a separate status in the art as evidenced by their different classification, they have acquired a separate status in the art due to their recognized divergent subject matter, and a completed search of both inventions would necessitate different fields of search. For at least these reasons, a concerted search of both groups of inventions would impose an undue burden upon the office. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tyler Busshert on 08/22/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 19-46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 3, “selected from the group consisting essentially of … and mixtures thereof” is indefinite; it appears that  --selected from the group consisting of … and mixtures thereof--  was intended.
In claim 5, “and combinations and mixtures thereof” is indefinite as it is improper Markush language; it appears that  --combinations thereof and mixtures thereof--  was intended.
The structural element of a catalyst that is capable of thermal decomposition is not clear. A person skilled in the art would not be able to ascertain which catalyst would read on the claimed limitation of a catalyst configured to promote thermal decomposition. The function of the catalyst is not given patentable weight when the structure imparted by the function is considered. However, a person of ordinary level of skill in the art would not be able to determine the structure of this catalyst. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 12-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over John Bognar US 2017/0001700.
US’1700 teaches a thermal hydrogen generator and a system for generating hydrogen gas (Abstract). The reference teaches a device having a first compartment containing a pyrotechnic composition, a second compartment containing a metal hydride, and a separator in thermal contact with the first and second compartments. The first and second compartments can separately and individually comprise one of steel, aluminum, ceramic, or other heat-resistant materials alone or in combination (Para [0015]). In the claim, the polymer is the article worked upon by the apparatus as it is heated in the apparatus and thermally decomposed. However, the material or article worked upon does not limit apparatus claims (MPEP §2115).  
Regarding claims 2 and 3, the reference teaches a thermite composition with aluminum metal and a metal oxide powder (Para [0024]). Metal oxides can be iron or copper oxides (Para [0026]). 
Regarding claim 4, mixtures of metal oxides and metals are also disclosed (Para[0026]).
Regarding claims 5 and 6, the polymer is the article worked upon by the apparatus as it is heated in the apparatus and thermally decomposed. However, the material or article worked upon does not limit apparatus claims (MPEP §2115).  
Regarding claim 7, hydrogen is generated (Para [0024]). 
Regarding claim 8, the reference teaches that the device can further include an igniter interconnected with the first compartment (Para [0019]).
Regarding claim 9, the reference shows a gas outlet in the second compartment (See Fig. 1B and Para [0062]). 
Regarding claim 12, the reference shows a third compartment in fluid communication with the second compartment (See Fig. 4A and Para [0074]). 
Regarding claim 13, the function or intended use of the device is not given patentable weight (MPEP §2114II). Only the physical structure imparted by the functional language, is considered. In this case the reference teaches a heat exchanger present in the second compartment (Para [0062]). This is considered as a physical or structural element that would be capable of decomposing. 
Regarding claim 14, the material or article worked upon does not limit apparatus claims (MPEP §2115).  
Regarding claims 15 and 16, the reference teaches a heat exchanger present in the second compartment (Para [0062] and [0076]).
Regarding claims 17 and 18, the reference teaches a cooler that cools the product gas (Para [0062] and [0076]). This is considered to read on a condenser since this heat exchanger is capable of performing the function of condensing. 
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Bognar US 2017/0001700, in view of Soloveichik et al. US 2009/0209409.
Regarding claims 10 and 11, the reference of US’1700 does not teach including a catalyst in a second compartment. The reference teaches hydrogen is released from hydride compositions such as LiAlH4 and NaAlH4 (Para [0018]). 
US’9409 teaches a hydrogen generating complex hydride with a hydride catalyst (Abstract). The catalyst actively assists in reducing the hydrogen release temperature from the hydride (Para [0006]). The reference also teaches using the catalyst for hydrogen release from aluminum hydrides such as NaAlH4 and LiAlH4 (Para [0006] and [0012]). 
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to include the catalyst of US’9409 in the second compartment of US’1700. One would be motivated to do so in an effort to promote catalytic thermal decomposition of the hydrides of US’1700. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP §2144.07.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/          Primary Examiner, Art Unit 1736